DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Species B) substrate comprising acetate and ethanol, in the reply filed on 01/04/2021 is acknowledged.  Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1, 2, and 4-16 are under consideration in this Office Action.


Claim Objection
3.	Claim 1 is objected to for the misspelling of “Rhodocyclacea”, which should be recited as “Rhodocyclaceae”.  For examination purposes it is assumed that the claims encompass Rhodocyclaceae K82 spp.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the 
It is apparent that the recited  Rhodocyclaceae K82 spp. is required to practice the claimed invention.  As such the Rhodocyclaceae K82 spp. must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the Rhodocyclaceae K82 spp.
The process disclosed in the specification to make and/or obtain the Rhodocyclaceae K82 spp. does not appear to be repeatable.  It is not apparent if the source materials to make the Rhodocyclaceae K82 spp. are both known and readily available to the public. Thus, all of the conditions of 37 CFR 1.801-1.809 have not been met since there is no indication in the specification as to public availability.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicant, or a statement by an attorney of record over his/her signature and registration number, stating that the specific microorganism has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, the applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his/her signature and registration number, showing that:
(1)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(2)	all restriction upon availability to the public will be irrevocably removed upon granting of the patent;
(3)	the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(4)	the deposit will be replaced if it should ever become inviable.
For examination purposes the claims are deemed to encompass any Rhodocyclaceae, and are not limited to Rhodocyclaceae K82 spp.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

7.	Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20140322772 (10/30/2014; PTO 892) in view of Agler et al. (Energy & Environmental Science (2012), 5(8), 8189-8192; PTO 892), Steinbusch et al. (Energy Environ. Sci., 2011, 4, pages 216-224; PTO 892). 
US20140322772 teaches method for obtaining a product comprising C6 and/or C8 carboxylates and/or methane from a carbohydrate containing biomass comprising the steps of: a) contacting the carbohydrate containing biomass, an alcohol including ethanol, and a mixture of microorganisms in a vessel to form a reaction mixture where chain elongation is performed with reactor microbiomes, b) maintaining the reaction mixture under anaerobic conditions at 15-40°C, a pH of from 4 to 6, and a hydrogen partial pressure of from 0.2 atm to 5 atm such that C6 and/or C8 carboxylates and/or methane are formed in the reaction mixture, and c) separating at least a portion of the C6 and/or C8 carboxylates and/or methane from the reaction mixture to obtain the product, wherein less than 5% of input carbon is lost as carbon dioxide.  US20140322772 teaches methods and systems for producing and removing C6 and/or C8 carboxylates and/or methane from carbohydrate containing biomass, an alcohol, and mixtures of microorganisms under an anaerobic environment where the C6 and/or C8 carboxylates are removed continuously or in-line and where the mixture of microorganisms can comprise Ruminococcaceae and Clostridium kluyveri.  US20140322772 teaches and demonstrates chain elongation with reactor microbiomes in Example 3. US20140322772 teaches various microorganisms and mixtures of microorganisms can be used including bacteria, methanogens, archaea, eukaryotic, and combinations thereof; and the mixture of microorganisms can comprise one or more of methanogens, archaea, eukaryotic organisms or bacteria including Rhodocyclaceae.  US20140322772 teaches excess ethanol drives chain-elongation reactions, which can elongate product molecules, such as acetate (Eqn 3), to the desired product (e.g., n-butyrate, n-caproate (C6) or n-caprylate(C8)) by adding two carbon atoms to the chain (see paragraph [0030]).  See entire publication and claims especially claims 1-3, 5-15; paragraphs [[0007] – [0009], [0038], [0060]- [0067]; and Example 3. The teachings of the reference differ from the claims in that the reference does not teach the claimed method comprising providing a reaction medium comprising a microbiome comprising Rhodocyclacea K82 spp.

Agler et al. teach chain elongation with reactor microbiomes to convert dilute ethanol to
medium-chain carboxylates where a bioreactor setup with in-line extraction having microbiome was used to sequentially elongate carboxylic acids with 2-carbon units from dilute ethanol in yeast-fermentation beer at a constant pH of 5.5 that produces C2–C8 carboxylic acids over time.  See entire publication especially pages 8189-91 and Figs. 1 and 2.

Steinbusch et al. teach biological formation of caproate and caprylate from acetate where it was found that acetate, as the main intermediate of anaerobic digestion, can be elongated to medium chain fatty acids with six and eight carbon atoms.  Steinbusch et al. teach mixed microbial communities comprising Rhodocyclaceae and Rhodocyclaceae from MFC-B162-F06  were able to produce 8.17 g l-1caproate and 0.32 g l-1 caprylate under methanogenesis-suppressed conditions in a stable batch reactor run.  See entire publication and abstract especially Materials and methods section, Results section, Discussion section, Figs. 1-6, Tables 1-3, and pages 217-223.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and/or modify the teachings of the references to make the claimed invention by providing a reaction medium comprising a microbiome comprising Rhodocyclaceae of Steinbusch et al. or US20140322772 in an anaerobic environment at pH of 5-7.5 or pH 6.5-7 as taught by US20140322772; adding a substrate comprising ethanol and acetate as taught by US20140322772, Agler et al. and Steinbusch et al.; holding the reaction medium at a temperature of 15-45°C during an acclimation phase until the reaction mixture produces n-caprylic acid or n-caprylate; continuously removing at least a portion or all of the n-caprylic acid or n-caprylate formed in the reaction medium during the acclimation phase at a pH of 5-7.5 or pH 6.5-7, wherein additional ethanol is added during the acclimation phase and/or during the production phase under ambient pressure, after the acclimation phase the reaction mixture produces n-caprylate corresponding to at least 1 g chemical oxygen demand (COD)/L-d, during the production phase the reaction mixture has a product ratio of n-caprylate to n-caproate of at least 10 g COD/g COD, and the product composition comprises at least 50% n-caprylic acid and/or n-caprylate by weight based on the total amount of product compounds in the product composition.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for the production of large amounts of caprylate products including n-caprylic acid and/or n-caprylate.
It would have been obvious in view of the reference teachings to have the method further comprise a selection period that is carried out as part of the acclimation phase, subsequent to the acclimation phase, or as part of the production phase, wherein during the selection period no n-caprylic acid or n-caprylate is removed from the reaction mixture as routine optimization and/or as desired as recited in claim 7 in order to have optimal efficient chain-elongating microbiome, production and chain elongation towards C8 caprylate products rather than C6.  It would have been obvious in view of the reference teachings to have the method further comprise a selection period that is carried out as part of the acclimation phase, subsequent to the acclimation phase, or as part of the production phase, wherein during the selection period the concentration of n-caprylic acid and/or n-caprylate in the reaction mixture is greater than 0.1 g/COD/L as routine optimization and/or as desired as recited in claim 8 in order to have optimal efficient chain-elongating microbiome, production and chain elongation towards C8 caprylate products rather than C6. It would have been obvious in view of the reference teachings to have the method further comprise a selection period that is carried out as part of the production phase, subsequent to the acclimation phase, or as part of the production phase, wherein during the selection period no n-caprylic acid or n-caprylate is removed from the reaction mixture as routine optimization and/or as desired as recited in claim 9 in order to have optimal efficient chain-elongating microbiome, production and chain elongation towards C8 caprylate products rather than C6. It would have been obvious in view of the reference teachings to have the method further comprise a selection period that is carried out as part of the production phase, subsequent to the acclimation phase, or as part of the production phase, wherein during the selection period the concentration of n-caprylic acid and/or n-caprylate in the reaction mixture is greater than 0.1 g COD/L as routine optimization and/or as desired as recited in claim 10 in order to have optimal efficient chain-elongating microbiome, production and chain elongation towards C8 caprylate products rather than C6.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success because methods for making a microbiome comprising Rhodocyclaceae for production of C8 caprylate products are well known in the art as shown by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1, 2, and 4-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10526624 (01/07/2020; PTO 892) where the instant application is a continuation of Serial No. 15607188, now U.S. Patent No. 10526624.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
The claims and/or the specification of the patent teach and/or suggest method for producing a product composition comprising n-caprylic acid and/or n-caprylate comprising: a) providing a reaction medium comprising a microbiome comprising Rhodocyclacea K82 spp. having a pH of 5-7.5; b) adding a substrate comprising ethanol or a mixture of ethanol and acetate; and c) holding the reaction medium at a temperature of 15°C to 45°C during an acclimation phase until the reaction mixture produces a desired amount of n-caprylic acid or n-caprylate; d) continuously removing at least a portion or all of the n-caprylic acid or n-caprylate formed in the reaction medium during the acclimation phase, wherein the reaction medium is maintained at a pH of 5-7.5 during c) and, optionally, d); and e) continuously removing during a production phase at least a portion or all of the n- caprylic acid or n-caprylate formed in the reaction medium to form the product composition.  Thus, the teachings anticipate the claimed invention.


10.	Claims 1, 2, and 4-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9650652 (05/16/2017; PTO 892) in view of US20140322772 (10/30/2014; PTO 892), Agler et al. (Energy & Environmental Science (2012), 5(8), 8189-8192; PTO 892), Steinbusch et al. (Energy Environ. Sci., 2011, 4, pages 216-224; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and the specification of the patent teach a method for obtaining a product comprising C6 and/or C8 carboxylates and/or methane from a carbohydrate containing biomass comprising the steps of: a) contacting the carbohydrate containing biomass, an alcohol including ethanol, and a mixture of microorganisms in a vessel to form a reaction mixture where chain elongation is performed with reactor microbiomes, b) maintaining the reaction mixture under anaerobic conditions at 15-40°C, a pH of from 4 to 6, and a hydrogen partial pressure of from 0.2 atm to 5 atm such that C6 and/or C8 carboxylates and/or methane are formed in the reaction mixture, and c) separating at least a portion of the C6 and/or C8 carboxylates and/or methane from the reaction mixture to obtain the product, wherein less than 5% of input carbon is lost as carbon dioxide.  U.S. Patent No. 965065  teaches methods and systems for producing and removing C6 and/or C8 carboxylates and/or methane from carbohydrate containing biomass, an alcohol, and mixtures of microorganisms under an anaerobic environment where the C6 and/or C8 carboxylates are removed continuously or in-line and where the mixture of microorganisms can comprise Rhodocyclaceae, Ruminococcaceae and Clostridium kluyveri.  U.S. Patent No. 9650652 teaches and demonstrates chain elongation with reactor microbiomes in Example 3.

The teachings of all of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the patent and references to make the claimed invention by
 providing a reaction medium comprising a microbiome comprising Rhodocyclaceae of U.S. Patent No. 9650652, Steinbusch et al. or US20140322772 in an anaerobic environment at pH of 5-7.5 as taught by US20140322772; adding a substrate comprising ethanol and acetate as taught by US20140322772, Agler et al. and Steinbusch et al.; holding the reaction medium at a temperature of 15-45°C during an acclimation phase until the reaction mixture produces n-caprylic acid or n-caprylate; continuously removing at least a portion or all of the n-caprylic acid or n-caprylate formed in the reaction medium during the acclimation phase at a pH of 5-7.5, wherein additional ethanol is added during the acclimation phase and/or during the production phase under ambient pressure, after the acclimation phase the reaction mixture produces n-caprylate corresponding to at least 1 g chemical oxygen demand (COD)/L-d, during the production phase the reaction mixture has a product ratio of n-caprylate to n-caproate of at least 10 g COD/g COD, and the product composition comprises at least 50% n-caprylic acid and/or n-caprylate by weight based on the total amount of product compounds in the product composition.



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652